Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 2-4-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,988,937 to Komoriya et al. in view of U.S. Patent No. 6,539,585 to Anthony.

Referring to claim 2, Komoriya et al. as modified by Anthony further discloses a motor for rotating the shaft – see column 5 lines 31-46 of Komoriya et al. detailing hydraulic activation which would include a hydraulic motor.
Referring to claim 3, Komoriya et al. as modified by Anthony does not disclose the shaft comprises a lightweight material such as polyvinyl chloride (PVC). However, it would have been 
Referring to claim 4, Komoriya et al. as modified by Anthony does not disclose the flexible material is plastic wire or string. However, it would have been obvious to one of ordinary skill in the art to take the device of Komoriya et al. as modified by Anthony and add the flexible material being plastic wire or string as claimed, so as to yield the predictable result of facilitating operation of the shaft during use.
Referring to claim 5, Komoriya et al. as modified by Anthony further discloses a mounting bracket for attaching the horticultural substrate conditioner onto a growing medium filler or hopper – see connection of hopper 20 to items 40,50 in figures 1-7 of Komoriya et al.
Referring to claim 6, Komoriya et al. as modified by Anthony further discloses at least one dimension of the housing is adjustable – see dimensions t and T being adjusted in the housing as detailed in column 6 lines 41-55 of Komoriya et al.
Referring to claim 8, Komoriya et al. as modified by Anthony does not disclose the tines are spaced between about 1.25 cm and 2.5 cm apart from each other. However, it would have been obvious to one of ordinary skill in the art to take the device of Komoriya et al. as modified by Anthony and add the tines being spaced between about 1.25 and 2.5 cm apart as claimed, so as to yield the predictable result of facilitating contact of the tines with the medium as desired.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komoriya et al. as modified by Anthony as applied to claim 1 above, and further in view of U.S. Patent No. 6,675,905 to Hill et al.
. 
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0137972 to Spittle et al. in view of Anthony and further in view of Hill et al.
Referring to claim 9, Spittle et al. discloses a substrate conditioner comprising, a housing – at 10,14, a shaft arranged within the housing – see at 32 in figures 2 and 5-6, and a plurality of tines – at 34, disposed on the shaft – see figures 2 and 5-6, and each of the plurality of tines having dimensions – see figures 2 and 5-6 and paragraph [0075] and each of the plurality of tines being spaced apart – see figures 2 and 5-6 and paragraph [0075]. Spittle et al. further discloses the tines can have any size and shape and further discloses the tines can have any configuration but does not disclose the tines have having dimensions of about 0.25 cm to 0.5 cm by about 20 cm to 25 cm, wherein each of the plurality of tines is spaced apart by about 1.25 cm to 2.5 cm. However, it would have been obvious to one of ordinary skill in the art to take the device of Spittle et al. and have the tines be any suitable size and have any suitable spacing including the claimed size of 0.25 cm to 0.5 cm by about 20 cm to 25 cm and the claimed spacing of about 1.25 cm to 2.5 cm, so as to yield the predictable result of ensuring the tines contact sufficient quantities of the substrate as desired. Spittle et al. does not disclose a length of the shaft being adjustable. Hill et al. does disclose a length of the shaft is adjustable – see at 40-44 in figure 3. 
Referring to claim 10, Spittle et al. as modified by Hill et al. and Anthony does not disclose the shaft has a diameter of about 2.5 cm. However, it would have been obvious to one of ordinary skill in the art to take the device of Spittle et al. as modified by Hill et al. and Anthony and add the shaft being any suitable diameter including the claimed diameter of 2.5 cm, so as to yield the predictable result of making the device of sufficient size to process the desired quantity of substrate while making the device more durable for repeated use.

Referring to claim 12, Spittle et al. as modified by Hill et al. and Anthony further discloses the tines are malleable – see the tines are semi-rigid or resilient and therefore malleable – in column 4 lines 54-65 of Anthony. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Spittle et al. as modified by Hill et al. and Anthony and make the tines malleable as disclosed by Anthony, so as to yield the predictable result of allowing for an improved device that allows for permitting precise control of the speed and direction of rotation of the shaft, and conditioning of the growing medium without tearing fibers excessively and producing undesirably small fibers.
Referring to claim 13, Spittle et al. as modified by Hill et al. and Anthony further discloses the shaft includes perforations capable of housing the tines – see openings in bearings on ends of shaft that are of sufficient size to house the tines as seen in figure 6 of Spittle et al.
Referring to claim 14, Spittle et al. as modified by Hill et al. and Anthony further discloses each tine comprises an anti-slip portion adjacent to the shaft – see portion of tine connected to the beaters and shafts as seen in figures 5-6 of Spittle et al.
.
Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spittle et al. in view of Anthony.
Referring to claim 16, Spittle et al. discloses a method of conditioning a fibrous growing medium – see for example paragraph [0038], to optimize filling conditions in a container – at 22, the method comprising, supplying a fibrous growing medium – at 1, having a first density and first size to a horticultural substrate conditioner comprising a plurality of flexible projections – at 34, disposed upon a rotatable shaft – at 32 – see figures 1-2 and 5-6, separating the fibrous growing medium with at least some of the plurality of flexible projections – at 34 – see figures 1-2 and 5-6, breaking apart the fibrous growing medium by rotating the shaft – see at 32,34 in figures 1-2 and 5-6, thereby lowering the first density and first size of the fibrous growing medium to create a conditioned growing medium having a second density and second size lower than the first density and first size – see figures 1-2 and 5-6 and paragraphs [0057], [0064] and [0070], and discharging the conditioned growing medium into the container – at 22, disposed adjacent to the soil feeder substrate conditioner – see figure 2. Spittle et al. does not disclose the projections are flexible. Anthony does disclose the projections – at 32 are flexible – see column 5 lines 54-65. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Spittle et al. and add the tines being flexible as disclosed by Anthony, so as to yield the predictable result of allowing for the tines to adjust to different orientations as desired during use. Spittle et al. as modified by Anthony does not disclose the first density is about 10% higher than the second density. However, it is well known in the art that routine experimentation and 
Referring to claim 18, Spittle et al. as modified by Anthony does not disclose the first size is about 10 cm wide and about 15 cm long. However, it is well known in the art that routine experimentation and various engineering design choices could have been used to have arrived at the first size that is about 10 cm wide and about 15 cm long. Therefore it would have been obvious to a person of ordinary skill in the art to have arrived at the first size that is about 10 cm wide and about 15 cm long, for the fibrous growing medium of the horticultural substrate conditioner disclosed by Spittle et al. as modified by Anthony, in order to have allowed for a device capable of handling input substrate (fiber bales) of this size. 
Referring to claim 19, Spittle et al. as modified by Anthony does not disclose the second size is about 2.5 cm wide and about 4 inches long. However, it is well known in the art that routine experimentation and various engineering design choices could have been used to have arrived at the second size that is about 2.5 cm wide and about 4 inches long. Therefore it would have been obvious to a person of ordinary skill in the art to have arrived at the second size that is about 2.5 cm wide and about 4 inches long, for the fibrous growing medium of the horticultural substrate conditioner disclosed by Spittle et al. as modified by Anthony, in order to have allowed for a device capable of handling input substrate (fiber bales) of this size.
.

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 2-4-21 obviates the 35 U.S.C. 112(b) rejections of claim 9 detailed in the last office action dated 8-4-20.
	Regarding the prior art rejections of claims 1-8, applicant’s claim amendments and remarks/arguments dated 2-4-21 obviates the 35 U.S.C 103 rejections detailed in the last office action dated 8-4-20. However, applicant’s claim amendments dated 2-4-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.
	Regarding the prior art rejections of claims 9-15, applicant’s claim amendments and remarks/arguments dated 2-4-21 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 8-4-20. However, applicant’s claim amendments dated 2-4-21 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.
	Regarding the prior art rejections of claims 16 and 18-20, applicant argues that the reference US 2017/0137972 discloses reduction in densities of 50-95% as seen in paragraphs [0025], [0077] and [0080], and therefore teaches away from the claimed 10% reduction. However, the method/process disclosed in the ‘972 reference can be used with materials that 
	It is recommended that applicant amend the claims to include the limitations of the housing having a length, width and height dimension, the opening spanning the length and height dimensions, the outlet spanning the length and width dimensions, and at least one of the dimensions of the housing is adjustable. This amendment overcomes the prior art rejections of claims 1-16 and 18-20 detailed earlier in paragraph 2 of this office action. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643